        Case 9:20-cr-00017-DLC Document 26 Filed 07/13/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


UNITED STATES OF AMERICA,                            CR 20–17–M–DLC

                     Plaintiff,

        vs.                                                ORDER

WOLFGANG ALEXANDER LUCAS
VASQUEZ,

                     Defendant.


      Before the Court is Defendant Wolfgang Alexander Lucas Vasquez’s

Motion for Leave to File Exhibit “A” and Exhibit “B” Under Seal because these

exhibits contain sensitive information. (Doc. 23.)

      IT IS ORDERED that the Motion (Doc. 23) is GRANTED.

      DATED this 13th day of July, 2020.
